Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 53-57, 60-75 are pending in the current application.
2.	This application is a DIV of 14/650,955 06/10/2015 PAT 11058677, 14/650,955 is a 371 of PCT/US13/76041 12/18/2013, PCT/US13/76041 has PRO 61/758,147 01/29/2013, PCT/US13/76041 has PRO 61/739,609 12/19/2012.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 53-57, 60-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Shen US 20100092542 A1 (cited on the IDS) AND Schneider 200600731172 A1 (cited on the IDS) in view of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group (cited on the IDS) AND “Guidance for Industry Q1A(R2) Stability Testing of New Drug Substances and Products” U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER) November 2003 (cited on the IDS). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art: 
Shen teaches the compound of the instant claims of Formula I for treating ocular maladies at the bottom of column 45/46 and also claim 1 (Original claim 59, page 61, 2nd column, 4th compound of the PGPub).  Formulations are described on columns 59-65. Dosages are given at column 64 of the ‘047 patent  lines 23-58 and includes 1% and 5% (line 37-40, relevant to claim 9, 60 and 63). Eye drops are described at column 63 lines 6 ff (claim 57).   Various preservatives are discussed at column 64 lines 11-28.  Regarding the third and fourth ingredients of claim 69 and 72, sodium chloride and sodium phosphate, column 63 lines 56-58 states, “If desired, additives ordinarily used in the eye drops can be added.  Such additives include isotonizing agents (e.g., sodium chloride, etc.), buffer agent (e.g., boric acid, sodium monohydrogen phosphate, sodium dihydrogen phosphate, etc.), preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)”. Sodium hydrogen phosphate is also known as dibasic sodium phosphate and is used to buffer eye drops as described in the human study of Examples 10 and 11 where “antagonists formulated as sterile, neutral, isotonic, buffered aqueous solutions.” on column 82. According to column 64 lines 13ff, “Preservatives may be preferred to prevent microbial contamination during use.  Suitable preservatives include:  benzalkonium chloride, thimerosal, chlorobutanol, methyl paraben, propyl  paraben, phenylethyl alcohol, edetate disodium, sorbic acid, Onamer M, or other agents known to those skilled in the art.”  Sodium thiosulfate is a preservative, known to those skilled in the art.  
	Methods of treating various diseases of the eye and other body parts by administering these compounds and compositions are disclosed at page 4 paragraph [0041].  Dry eye is discussed at paragraph [0047].  The methods are also the subject of claims 68-82 on page 46. Drops are listed in claim 73.
Schneider teaches the use of sodium thiosulfate as an additive “ordinarily used in the eye drops” to prevent degradation of the ophthalmic compositions.  He summarizes the long history of the use of thiosulfate as an antioxidant in compositions at page 2 paragraph [0031] with reference to 31 patents and publications, which is reproduced here:
[0031] Sodium thiosulfate is an antioxidant that has been used in compositions of pranoprofen -methyl-5H-[1]benzopyrano[2,3-b]pyridine-7-acetic acid), an anti-inflammatory agent (See U.S.  Pat.  Nos.  5,856,345 and 5,889,030); ortophen (diclofenac-sodium), for the treatment of eye inflammatory diseases (See RU Patent No. 2149611); 15-trans prostaglandin F2(WO 91/14428); carbonic anhydrase inhibitors for elevated IOP (U.S.  Pat.  No. 4,438,123); compositions to care for contact lenses (U.S.  Pat.  No. 5,424,078; U.S.  Pat.  No. 5,387,394; U.S.  Pat.  No. 5,277,901); biodegradable ocular implants (U.S.  Pat.  Nos.  5,164,188; 4,997,652; 4,853,224); ophthalmic drug delivery system utilizing thermosetting gels (U.S.  Pat.  No. 4,474,751); celiprolol for glaucoma (U.S.  Pat.  No. 4,470,965); hepatocyte and keratinocyte growth factors for stimulating the proliferative and motility of corneal cells (U.S.  Pat.  Nos.  5,703,047; 5,589,451); diflupredonate, an anti-inflammatory and anti-allergic agent (U.S.  Pat.  No. 5,556,848); non-steroidal cyclooxygenase inhibitor for elevated IOP (U.S.  Pat.  Nos.  5,474,985; 5,486,540; 5,545,665; 5,587,391); cyclopentane (ene) heptenoic or heptanoic acid for ocular hypertension (U.S.  Pat.  Nos.  5,990,138; 5,906,989; 5,798,378; 5,681,848); tear stimulant (U.S.  Pat.  Nos.  5,961,987; 4,820,737); carbonic anhydrase inhibitors to increase retinal and optical nerve head blood flow (U.S.  Pat.  No. 5,789,435); oxazolinone (U.S.  Pat.  No. 6,551,584); epinastin (U.S.  Published Application No. 2003050303); quinolone carboxylic acid (U.S.  Published Application No. 2002187193); azalide antibiotic compositions (U.S.  Published Application No. 2002019353).

Schneider also discusses using a buffer in the composition at page 3 paragraph [0035] which has the ranges of pH in claim 8.  Crucially in the various examples, including Table 1A, 1B, and 1C, Schneider demonstrates a thiosulfate concentration dependence on ophthalmic pharmaceutical degradation.  Table 1A shows 6 separate formulations with differing concentrations of sodium thiosulfate at 0.0, 0.02, 0.05, 0.10, 0.20 and 0.35 w/v %, and Table 1C shows improved stability with each of these formulation including at 4 weeks and beyond.  Other examples show similar effects with other formulations.
Schneider goes so far as to isolate the effects of thiosulfate and unequivocally show that thiosulfate stabilizes the compositions.  Figure 1 shows effect that with “0% sodium thiosulfate” in a xanthum gum and sodium chloride composition at 16 weeks 30% of the API had degraded, while those with 0.02% to 0.35% thiosulfate experienced only around 5% degradation.  Figure 2 shows the degradation of “0% sodium thiosulfate” in a xanthum gum and sodium sulfate which at 16 weeks 30% of the API had degraded, while those with 0.1% or 0.35% thiosulfate experienced only 8% and 4% degradation respectively. Figure 3 shows “0% sodium thiosulfate” in a hydroxypropylmethyl cellulose composition losing 30% of the API at 12 weeks, while those with 0.1% thiosulfate experienced only ~6% degradation.
B)	Ascertaining the differences between the prior art and the claims at issue.
Shen suggests the use of preservatives, as discussed above “preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)” but does not teach mention sodium thiosulfate in the compositions.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  A formulations chemist would be apprised of the art recognized effect of antioxidants/preservatives on the stability of ophthalmic formulations.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The composition of the prior art of Shen contains a groups which can be oxidatively unstable, and since it is in solution as eye drops it would be even more likely to be oxidized.  In Chapter 3 of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group, “Oxidative Susceptibility Testing” Boccardi on page 255 states, “The degradation pathways of some organic molecules of pharmaceutical interest help illustrate the oxidative behavior of selected organic functional groups. This is not an exhaustive review, but only shows some significant examples. A very important reaction is the oxidative attack on methylene X–CH2– activated by a group X (or on the corresponding methyne X–CH–). X may be any group able to stabilize the X–CH⸳ radical by resonance: a carbon–carbon double bond, an aromatic ring, a heteroatom possessing electron lone pairs, such as oxygen (ethers or alcohols), sulphur, nitrogen (amines), or a carbonyl group.....” The compound of Formula I has three X-CH2 groups and a methyne X–CH– group each of which is stabilized by one or more X groups that would be susceptible to this type of oxidation as shown below:

    PNG
    media_image1.png
    369
    798
    media_image1.png
    Greyscale

	The benzylic positions in the compound are susceptible to autooxidation, where X is Ph.  This is also discussed on page 101-102 in Chapter 3 “Stress Testing: The Chemistry of Drug Degradation”


    PNG
    media_image2.png
    316
    650
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    670
    663
    media_image3.png
    Greyscale


The benzylic groups in Formula I are highlighted below:

    PNG
    media_image4.png
    369
    798
    media_image4.png
    Greyscale

The benzofuran is an electron-rich heterocycle similar to indole which is discussed in Boccardi as “very easily oxidized.”  
One solution to such stability issues is the use of an antioxidant as disclosed in Schneider. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), at 421, the Supreme Court stated that:

 “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”


This is a situation where there existed a finite number of antioxidants available to use in the composition of the prior art, as shown by Schneider, sodium thiosulfate had been used before to stabilize ophthalmic compositions with good results.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an antioxidant in the prior art composition. According to the specification the compositions have increased stability over those of Shen. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989).  
Regarding the functional limitation, “wherein the composition has less than about 1% total degradation products of the compound of Formula I when stored at a temperature of about 40oC for a period of at least 1 month.” The prior art teaches the amounts of the thiosulfate which by according to the claims give this effect, i.e. “.01% to 0.5% w/v” is an amount in claim 61 and claims 65-66 are drawn to larger amounts which would give this effect.  The introduction of thiosulfate as suggested by the prior art meets this limitation and according to claim 66 the amount suggested in the prior art is present. The functional properties therefore must necessarily result from this amount of material.  The fact that applicant recognizes this same advantage, reduced degradation of drug product, which flows naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Although the claimed range of the functional property is not explicitly disclosed in the prior art, the claimed amounts are and the specified degradation inhibition is an inherent property. Schneider shows that reduced degradation is an inherent property of the thiosulfate salt ocular compositions, present in various types of drug formulations using this ingredient. Moreover since the thiosulfate is a known preservative, it would additionally be added as a preservative as suggested by Shen.  As per MPEP 2144: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  
In addition to the expectation of oxidative instability as discussed above, according to page 3 of the FDA Guidance stability testing of drugs is routine and actually required to ensure the integrity of pharmaceutical products.  During product development, accelerated stability tests are performed as a part of stability optimization (e.g., selection of excipients, pH, medium, and package), and also to determine storage conditions and to obtain a provisional shelf-life for the product. As per page 6 of the FDA Guidance “Stress testing of the drug substance can help identify the likely degradation products, which can in turn help establish the degradation pathways and the intrinsic stability of the molecule and validate the stability indicating power of the analytical procedures used. The nature of the stress testing will depend on the individual drug substance and the type of drug product involved.  Stress testing is likely to be carried out on a single batch of the drug substance. The testing should include the effect of temperatures (in 10°C increments (e.g., 50°C, 60°C) above that for accelerated testing), humidity (e.g., 75 percent relative humidity or greater) where appropriate, oxidation, and photolysis on the drug substance. The testing should also evaluate the susceptibility of the drug substance to hydrolysis across a wide range of pH values when in solution or suspension. Photostability testing should be an integral part of stress testing.”  Therefore the instant invention is an advance that would normally occur and required by regulatory authorities.
4.	Claims 53-57, 60-62, 64-70, are rejected under 35 U.S.C. 103(a) as being unpatentable over  Shen US 20100092542 A1 AND Oka 5,429,819. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art: 
Shen teaches the compound of the instant claims of Formula I for treating ocular maladies at the bottom of column 45/46 and also claim 1 (Original claim 59, page 61, 2nd column, 4th compound of the PGPub).  Formulations are described on columns 59-65. Dosages are given at column 64 of the ‘047 patent  lines 23-58 and includes 1% and 5% (line 37-40, relevant to claim 65, 69, 71-72). Eye drops are described at column 63 lines 6 ff (claim 57).   Various preservatives are discussed at column 64 lines 11-28.  Regarding the third and fourth ingredients of claim 69 and 72, sodium chloride and sodium phosphate, column 63 lines 56-58 states, “If desired, additives ordinarily used in the eye drops can be added.  Such additives include isotonizing agents (e.g., sodium chloride, etc.), buffer agent (e.g., boric acid, sodium monohydrogen phosphate, sodium dihydrogen phosphate, etc.), preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)”. Sodium hydrogen phosphate is also known as dibasic sodium phosphate and is used to buffer eye drops as described in the human study of Examples 10 and 11 where “antagonists formulated as sterile, neutral, isotonic, buffered aqueous solutions.” on column 82. According to column 64 lines 13ff, “Preservatives may be preferred to prevent microbial contamination during use.  Suitable preservatives include:  benzalkonium chloride, thimerosal, chlorobutanol, methyl paraben, propyl  paraben, phenylethyl alcohol, edetate disodium, sorbic acid, Onamer M, or other agents known to those skilled in the art.”  
	Methods of treating various diseases of the eye and other body parts by administering these compounds and compositions are disclosed at page 4 paragraph [0041].  Dry eye is discussed at paragraph [0047].  The methods are also the subject of claims 68-82 on page 46. Drops are listed in claim 73.
Oka US 5,429,819 teaches the use of various thiosulfate salts as agents to prevent microbial contamination at column 2 lines 4-10, “According to the present invention, there is provided an antibacterial and antiviral composition comprising: a thiosulfate salt and at least one thiosulfate complex salt of a metal and a porous particulate carrier, said metal being at least one selected from the group consisting of silver, copper and zinc, said salts being carried on said porous particulate carrier.” On column 3 lines 5ff. various solutions of differing amounts of thiosulfate salts are discussed, “Furthermore, it is preferable to use approximately 1-10, and more preferably 3-5 parts by weight of the total amount of the thiosulfate metal salt and the thiosulfate metal complex salt to be carried on the porous particulate carrier, for 100 parts by weight of the carrier. If the total amount is too large, the carried carrier becomes to be liable to discolor. Each of said sulfate salt, hydrogen sulfate salt and thiosulfate salt is preferably a sodium salt, and more preferably a potassium salt. The aqueous solution of the thiosulfate metal salt and the thiosulfate metal complex salt obtained in the above mentioned manner can be employed as a bactericidal disinfecting solution having both the antibacterial and antiviral activities as it is.”
B)	Ascertaining the differences between the prior art and the claims at issue.
Shen suggests the use of preservatives, as discussed above “preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)” but does not teach mention thiosulfate salts in the compositions.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  A formulations chemist would be apprised of the art recognized effect of preservatives on the stability of ophthalmic formulations.  According to Shen column 64 lines 13ff, “Preservatives may be preferred to prevent microbial contamination during use.  Suitable preservatives include:  benzalkonium chloride, thimerosal, chlorobutanol, methyl paraben, propyl  paraben, phenylethyl alcohol, edetate disodium, sorbic acid, Onamer M, or other agents known to those skilled in the art.”  Thiosulfate salts are preservatives, known to those skilled in the art as shown by Ota.  The instant claims would have been obvious since one skilled in the art is choosing from a finite number of identified, predictable preservatives to prevent microbial contamination, with a reasonable expectation of success. 
	Regarding the limitations about degradation, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The prior art references when combined would overcome the problems of microbial contamination and would inherently provide stability (See MPEP 2145 II).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) discussed in MPEP § 2144 are also pertinent to this issue.
5.	Claims 53-57, 60-75, are rejected under 35 U.S.C. 103(a) as being unpatentable over  Shen US 20100092542 A1 AND Chaniyil-Parampu WO 2010070664 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art: 
Shen teaches the compound of the instant claims of Formula I for treating ocular maladies at the bottom of column 45/46 and also claim 1 (Original claim 59, page 61, 2nd column, 4th compound of the PGPub).  Formulations are described on columns 59-65. Dosages are given at column 64 of the ‘047 patent  lines 23-58 and includes 1% and 5% (line 37-40, relevant to claim 65, 69, 71-72). Eye drops are described at column 63 lines 6 ff (claim 57).   Various preservatives are discussed at column 64 lines 11-28.  Regarding the third and fourth ingredients of claim 69 and 72, sodium chloride and sodium phosphate, column 63 lines 56-58 states, “If desired, additives ordinarily used in the eye drops can be added.  Such additives include isotonizing agents (e.g., sodium chloride, etc.), buffer agent (e.g., boric acid, sodium monohydrogen phosphate, sodium dihydrogen phosphate, etc.), preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)”. Sodium hydrogen phosphate is also known as dibasic sodium phosphate and is used to buffer eye drops as described in the human study of Examples 10 and 11 where “antagonists formulated as sterile, neutral, isotonic, buffered aqueous solutions.” on column 82. According to column 64 lines 13ff, “Preservatives may be preferred to prevent microbial contamination during use.  Suitable preservatives include:  benzalkonium chloride, thimerosal, chlorobutanol, methyl paraben, propyl  paraben, phenylethyl alcohol, edetate disodium, sorbic acid, Onamer M, or other agents known to those skilled in the art.”  
	Methods of treating various diseases of the eye and other body parts by administering these compounds and compositions are disclosed at page 4 paragraph [0041].  Dry eye is discussed at paragraph [0047].  The methods are also the subject of claims 68-82 on page 46. Drops are listed in claim 73.
Chaniyil-Parampu teaches the use of sodium thiosulfate as a preservative in eyedrops at page 5 and also in claim 17 on page 23:
The preservatives which may be used include but are not limited to, sodium bisulfite, sodium bisulfate, sodium thiosulfate, benzalkonium chloride, chlorobutanol, thimerosal, phenylmercuric acetate, phenylmercuric nitrate, methylparaben, polyvinyl alcohol and phenylethyl alcohol.


B)	Ascertaining the differences between the prior art and the claims at issue.
Shen suggests the use of preservatives, as discussed above “preservatives (e.g., benzalkonium chloride, benzethonium chloride, chlorobutanol, etc.)” but does not teach mention thiosulfate salts in the compositions.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  A formulations chemist would be apprised of the art recognized effect of preservatives on the stability of ophthalmic formulations.  According to Shen column 64 lines 13ff, “Preservatives may be preferred to prevent microbial contamination during use.  Suitable preservatives include:  benzalkonium chloride, thimerosal, chlorobutanol, methyl paraben, propyl  paraben, phenylethyl alcohol, edetate disodium, sorbic acid, Onamer M, or other agents known to those skilled in the art.”  Sodium thiosulfate was an additional ophthalmic preservative, known to those skilled in the art as shown by Chanayil-Parampu.  The instant claims would have been obvious since one skilled in the art is choosing from a finite number of identified, predictable preservatives to prevent microbial contamination, with a reasonable expectation of success. 
	Regarding the limitations about degradation, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The prior art references when combined would overcome the problems of microbial contamination and would inherently provide stability (See MPEP 2145 II).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) discussed in MPEP § 2144 are also pertinent to this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 53-54, 57, 61-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating dry eye does not reasonably provide enablement for treating all disease known and unknown to man.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claim 1 is extremely broad encompassing treating all known disease.   The scope of this claim includes all diseases or conditions known to man and those yet to be discovered, and while a complete list is outside the scope of this action, several thousand are classified in the “ICD-9-CM Tabular List of Diseases (FY03)” on the Washington University School of Medicine in St. Louis website Online “http://gamma.wustl.edu/division/icd9tbp.pdf” accessed September 10, 2015.  Some diseases and disorders are caused by viral infections, others by arthropods, bacteria, animal bites, genetic abnormalities, exposure to toxins, etc. The terms "eye disease” cover an immense array of unrelated disorders that have different modes of action and different origins.  Such diseases include but are not limited to Age Related Macular Degeneration (ARMD), exudative macular degeneration (also known as "wet" or neovascular age-related macular degeneration (wet-AMD), macular oedema, aged disciform macular degeneration, cystoid macular oedema, palpebral oedema, retinal oedema, diabetic retinopathy, Acute Macular Neuroretinopathy, Central Serous Chorioretinopathy, chorioretinopathy, Choroidal Neovascularization, neovascular maculopathy, neovascular glaucoma, obstructive arterial and venous retinopathies (e.g. Retinal Venous Occlusion or Retinal Arterial Occlusion), Central Retinal Vein Occlusion, Disseminated Intravascular Coagulopathy, Branch Retinal Vein Occlusion, Hypertensive Fundus Changes, Ocular Ischemic Syndrome, Retinal Arterial Microaneurysms, Coat's Disease, Parafoveal Telangiectasis, Hemi-Retinal Vein Occlusion, Papillophlebitis, Central Retinal ArteryOcclusion, Branch Retinal Artery Occlusion, Carotid Artery Disease(CAD), Frosted Branch Angitis, Sickle Cell Retinopathy and other Hemoglobinopathies, Angioid Streaks, macular oedema occurring as a result of aetiologies such as disease (e.g. Diabetic Maculm" Oedema), eye injury or eye surgery, retinal ischemia or degeneration produced for example by injury, trauma or tumours, uveitis, iritis, retinal vasculitis, neuronal ceroid lipofuscinoses (NCLs) (commonly grouped together as Batten disease), endophthalmitis, panophthalmitis, metastatic ophthahnia, choroiditis, retinal pigment epithelitis, conjunctivitis, cyclitis, scleritis, episcleritis, optic neuritis, retrobulbar optic neuritis, keratitis, blepharitis, exudative retinal detachment, corneal ulcer, conjunctival ulcer, chronic nummular keratitis, Stargardt disease, Thygeson keratitis, progressive Mooren's ulcer, ocular inflammatory diseases caused by bacterial or viral infection or by an ophthalmic operation, and ocular inflammatory diseases caused by a physical injury to the eye.  
The specification has no data related to any disease treatment, but page 5 paragraph [0033] discusses the ability of the compound of Formula I to inhibit the binding of ICAM to LFA-1.  According paragraph [0036] on page 6, inhibition of this interaction could be used to treat dry eye.  No other information is given. Small molecule inhibitors of the ICAM-1 LFA-1 interaction have been characterized and developed either to bind the IDAS site of the αL I-domain or to the MIDAS of the β2 I-like domain. It is not clear which class Formula I belongs to and no information is  given to place it into certain class of inhibitor.
According to Edwards et. al. Molecular genetics of AMD and current animal models.” Angiogenesis 2007 10:119–132 “Ideally, the animal eye should ‘model’ the human eye. Only primates have a macula and therefore fit this bill.”  The mouse does not possess a macula, and Edwards cautions against the use of this model: “The most popular model of CNV is produced by laser injury of BrM. Though this model has contributed significantly to our understanding of CNV in AMD, it is often associated with technical artifacts, including retinal neovascularization instead of CNV, glially derived subretinal fibrovascular membranes and nonspecific local inflammatory reactions secondary to laser treatment.”  According to Campochiaro “The Complexity of Animal Model Generation for Complex Diseases” JAMA, February 17, 2010—Vol 303, No. 7 657-658.
 “Approximately 10% to 20% of patients also develop neovascular AMD, in which abnormal blood vessels from the choroid grow through the Bruch membrane (choroidal neovascularization; CNV), resulting in sudden and severe reversible vision loss from collection of fluid beneath and within the retina and eventual permanent vision loss from scarring.  Exactly how and why this complex phenotype develops in some elderly individuals and not others is a mystery. Modeling the disease in animals may help to solve the mystery, but it is a difficult task.”

The specification has no data for the compounds regarding AMD and does not mention any of these assays for macular degeneration.  Disorders of the retinal pigment epithelium (RPE) are discussed in Cioffi “Bicyclic [3.3.0]-Octahydrocyclopenta[c]pyrrolo Antagonists of Retinol Binding Protein 4: Potential Treatment of Atrophic Age-Related Macular Degeneration and Stargardt Disease” J. Med. Chem. 2015, 58, 5863−5888,
Accumulation of lipofuscin, a granular substance comprising cytotoxic bisretinoid fluorophores, in the retinal pigment epithelium (RPE) has been implicated as one of several pathogenic factors contributing to photoreceptor cell degeneration in the macula of dry AMD patients.4 In addition, dramatic retinal accumulation of lipofuscin is also believed to be the key etiological factor in autosomal recessive Stargardt disease, an untreatable and inherited form of juvenile-onset macular degeneration caused by genetic mutations in the Abca4 gene. Abca4 is a key component of the visual retinoid cycle, and this critical gene product loss is functionally recapitulated in the Abca4−/− knockout mouse model.5 The best studied bisretinoid component of lipofuscin is N-retinide-N-retinylidene ethanolamine (A2E),4i a naturally occurring byproduct of the visual cycle derived from phosphatidylethanolamine and two molecules of all-trans retinal. A2E induces several toxic effects that may lead to the observed abnormalities in the dry AMD RPE.4h,6 Therefore, it is postulated that disruption or inhibition of de novo A2E formation in the RPE may provide a pharmacological intervention point by which to delay or retard the neurodegenerative processes associated with dry AMD and Stargardt disease.7

The presence of lipofuscin is associated with a number of diseases, however it is not the proximal cause of these diseases.  For example in choroidal melanoma lipofuscin is characteristically seen at the level of the retinal pigment epithelium.  Riechardt “The Development of Orange Pigment Overlying Choroidal Metastasis” Ocul Oncol Pathol 2015;1:93–97 discusses a case of choroidal tumour where Fluorescence microscopy showed hyperfluorescent deposits within the retinal pigment epithelium (RPE) and the macrophages overlying the tumour. “Choroidal tumours are commonly associated with a tumour-associated retinal pigment epitheliopathy [14] . Alteration of the RPE due to subretinal fluid or tumour necrosis can result in the accumulation of lipofuscin in macrophages.”  A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites). Dosage regimen is dependent on several risk factors. There is no evidence that the compounds have antitumor activity.
Kinarivala “Progress in the Development of Small Molecule Therapeutics for the Treatment of Neuronal Ceroid Lipofuscinoses (NCLs)” J. Med. Chem. 2016, 59, 4415−4427, discusses other diseases that have as a hallmark increased levels of lipofuscin in the retina,   “The neuronal ceroid lipofuscinoses (NCLs), commonly grouped together as Batten disease, are the most common neurodegenerative diseases of the pediatric population.1,2 The incidence of NCL is estimated at 1 in 12,500;3 however, this representation may not be accurate due to the rarity of the disease. Although rare, the disease often strikes multiple offspring in the same family that carry the defective NCL gene. Enzyme replacement therapy, stem cell therapy, gene therapy, dietary supplements, and small molecules have been tested in various cell and animal models and in humans. No cure for NCL has yet been realized; however, there is pharmacological intervention in clinical trials4−6 that can slow disease progression and/or improve quality of life.7−10” Kinarivala states “The NCLs progress through an accumulation of lipofuscin in body tissues. Fat, but primarily protein deposits (termed storage material), accumulates in the brain, retina, and other tissues, which specifically locate to the lysosomes.13,14 Accelerated apoptosis,15,16 impaired autophagy, and secondary destructive inflammation have been documented.”  The rest of the document reviews various approaches and none involve LFA-1, this is because lipofuscin is generated via a different mechanism. “The NCLs are linked to 13 genes; mutations in any of the genes named as CLN1−14 can lead to NCLs. Proteins encoded by the majority of the NCL genes (CLN1, CLN2, CLN3, CLN5, CLN7, CLN10, CLN12, and CLN13) are primarily localized to the lysosome. Some of these proteins are also known to have extralysosomal functions.18,19 Mutations in the CLN3 gene cause juvenile NCL (JNCL) and encode for the CLN3 protein, which has been localized to Golgi, lipid rafts and plasma membrane, and lysosomes. However, the overall function of the CLN3 protein is unknown; mutations lead to altered lysosomal pH, defective arginine transport, and malfunction in transport across lysosomal and vacuolar membranes.20−22”
Regarding conditions involving ocular vascularization, Cernak, M.; Nogova, L. “Current antiangiogenic agents in oncology and ophthalmology” Neoplasma (2016), 63(1), 10-17 states, “The principle of treatment with antiangiogenic drugs in ophthalmology is a blockade of an inappropriate neovascularization. The neovascularization causes a leakage and subsequently lost [sic] of vision in an affected eye [44]. Comparing to a systemic treatment with antiangiogenic agents in oncology, ophthalmological patients are treated with antiangiogenic drugs locally. Intravitreal application with antiangiogenic drugs is frequently used by treatment of diabetic retinopathy, age-related macular degeneration, retinopathy of prematurity and retinal vein occlusion (RVO) complications [45-48], (Fig.1,2)” page 12. “Several types of antiangiogenic drugs have been well established in treatment of many cancer diagnoses since the last decade. Additionally, two antiangiogenic drugs are approved for local treatment in ophthalmology. Furthermore, the antioangiogenic treatment is still developing in both medical fields – in oncology as well in ophthalmology. It has been shown that systemic treatment of ocular disorders such as age-related macular degeneration revealed at least the same benefits as intravitreal application. This might be considered by treatment of cancer patients having macular changes by choosing the optimal treatment.” Page 14.  According to claim 5, the compounds treat any ocular disease, however no correlation is presented for the full scope of these conditions and as shown by the discussion above they do not all involve LFA-1/ICAM interactions.
In the instant case we have been given limited information as to what these compounds are doing in the pharmacological sense.  The only information in the specification is a reference to inhibition of an ICAM/LFA-1 protein-protein interaction.  The application has provided no working examples of the treatment of any disease.  However, the benefit of compounds with this profile has been demonstrated for dry eye by Shen. Based upon the discussion above it is reasonable to believe that the compounds could treat dry eye.  Presumably to use this invention one would need to test the compounds against all the various diseases in animals or humans.  It is clear that one could not use this invention that has no working examples in this unpredictable art without undue experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 53-57, 60-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,168,655 in view of Schneider 200600731172 A1 in view of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group AND “Guidance for Industry Q1A(R2) Stability Testing of New Drug Substances and Products” U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER) November 2003.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 10 of the ‘655 patent is drawn to method of administering compositions of the compound of instant claim 1 to treat dry eye sans thiosulfate.  As discussed in the 103(a) rejection, Schneider shows that thiosulfate increases the stability of ophthalmic compositions and the claims are obviousness type double patenting for the same reasons put forth in the 103 rejection above.  Claim 2 mentions "liquid drops".  See the section above for a detailed analysis.  Claim 11 requires that a person be diagnosed with dry eye, however it would seem impossible to administer the compound to a patient with dry eye without first determining that they have dry eye.
8.	Claims 53-57, 60-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10188641 in view of Schneider 200600731172 A1 in view of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group AND “Guidance for Industry Q1A(R2) Stability Testing of New Drug Substances and Products” U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER) November 2003.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘641 patent is drawn to method of administering compositions of the compound of instant claim 1 to treat dry eye sans thiosulfate.  As discussed in the 103(a) rejection, Schneider shows that thiosulfate increases the stability of ophthalmic compositions and the claims are obviousness type double patenting for the same reasons put forth in the 103 rejection above.  Claim 4 mentions "liquid drops".  See the section above for a detailed analysis.  Claim 19 requires that a person be diagnosed with dry eye, however it would seem impossible to administer the compound to a patient with dry eye without first determining that they have dry eye.
9.	Claims 53-57, 60-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8592450 in view of Schneider 200600731172 A1 in view of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group AND “Guidance for Industry Q1A(R2) Stability Testing of New Drug Substances and Products” U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER) November 2003.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘450 patent is drawn to method of administering compositions of the compound of instant claim 1 to treat dry eye sans thiosulfate.  As discussed in the 103(a) rejection, Schneider shows that thiosulfate increases the stability of ophthalmic compositions and the claims are obviousness type double patenting for the same reasons put forth in the 103 rejection above.  Claim 2 mentions "liquid drops".  See the section above for a detailed analysis.  
10.	Claims 53-57, 60-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-25, 33, 57-59, 68-82 of U.S. Application No. 17/851,256  in view of Schneider 200600731172 A1 in view of Swarbrick “Pharmaceutical Stress Testing” 2005 Taylor & Francis Group AND “Guidance for Industry Q1A(R2) Stability Testing of New Drug Substances and Products” U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER) November 2003.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘450 applications drawn to method of administering compositions of the compound of instant claim 1 to treat dry eye sans thiosulfate. The claims are generic, however at least claim 60 is drawn to the specific compound in instant claim 1, which is the subject of claim 68.  As discussed in the 103(a) rejection, Schneider shows that thiosulfate increases the stability of ophthalmic compositions and the claims are obviousness type double patenting for the same reasons put forth in the 103 rejection above.  Claim 73 mentions "liquid drops".  Claim 63 has a preservative. See the section above for a detailed analysis.  
Conclusion
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625